PER CURIAM.
We consider this matter on Dowdy’s petition for a writ of habeas corpus and the respondent’s return.
By the return, the respondent concedes the illegality of petitioner’s detention in view of the decision of this Court in State ex rel. Shargaa v. Culver, 113 So.2d 383.
In view of the respondent’s concession and on the authority of the cited decision, we must hold that the petitioner Fred Dowdy is now being unlawfully restrained by the respondent. It is, therefore, ordered that the petitioner be and he is hereby released from the custody of the respondent.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, THORNAL and O’CONNELL, JJ., concur.